DISTRIBUTORSHIP AND SALES AGENCY AND ROYALTY AGREEMENT
 
THIS DISTRIBUTORSHIP AND SALES AGENCY AGREEMENT (the “Agreement”) is made this
19 day of January, 2009, by and between Megola, Inc., with its principal place
of business located at 704 Mara Street, Suite 111, Point Edward, Ontario, Canada
N7V1X4 ( “Megola” and sometimes the "Company") and Vulcan Technologies, LLC, a
New Jersey limited liability company, having its principal offices located at
C/O Law Offices of Joseph J. Tomasek, 77 North Bridge Street, Somerville, New
Jersey 08876 ( “Vulcan” and sometimes the "Distributor").
 
BACKGROUND:
 
WHEREAS, Megola has obtained the North American rights to a line of fire
prevention products known as the “Hartindo” line of products and may, in the
future, obtain or develop additional fire resistant products alone or with third
parties or obtain additional products by virtue of agreements and contracts with
third parties (collectively, the “Products”) and desires to appoint Vulcan, and
to take certain actions that shall cause Vulcan to be a distributor/sales
representative for the Products in North America;
 
WHEREAS, Vulcan shall make certain payments to Megola for its appointments under
this Agreement and shall introduce parties to Megola and to certain of its
contract parties to purchase the Product, in exchange for which Megola and its
contract parties shall acknowledge the role of Vulcan as the exclusive
distributor/sales representative for each of Vulcan’s customers (the
“Customer(s)”) during the term of this Agreement.
 
NOW, THEREFORE, in consideration of the promises hereinafter made by the parties
hereto, it is agreed as follows:
 
ARTICLE  I
APPOINTMENT
 
1.  Co-Exclusive Distribution Rights to Woodsmart and Janus Contracts. In
partial consideration of the Vulcan payment set forth in Section 3 below, the
Company hereby appoints Vulcan as the co-exclusive distributor under:
 
A. a certain Marketing and Distributorship Agreement (the “Janus Contract”),
dated November 21, 2007, by and between Megola, Inc., MSE Enviro-Tech Corp. and
Janus Products Corp. (“Janus”), rendering Vulcan by such appointment and
assignment, the co-exclusive distributor/sales representative with Janus of the
“Fire Blanket” under the terms of said contract; Megola hereby agrees that
Vulcan shall earn royalty payments for each “Fire Blanket” sold by or through
Janus during the term of this Agreement (see Appendix ‘A’).
 
B. a certain Hartindo AF21 Products, Purchase, Sales, Distribution, Marketing
and Service Agreement (the “Woodsmart Contract”), dated October 5, 2008, by and
between Megola, Inc., MSE Enviro-Tech Corp. and Woodsmart Solutions, Inc.
(“Woodsmart”), rendering Vulcan the co-exclusive distributor of the Products and
“Enhanced Product” under the terms of said contract; Megola hereby agrees that
Vulcan shall earn royalty payments for each concentrate gallon of Product sold
to or through Woodsmart during the term of this Agreement. Vulcan hereby agrees
that the first $311,000 of revenue derived from sales received by Megola under
the Woodsmart Contract will belong exclusively to Megola to repay its costs to
produce and deliver the first 100,000 gallons of Product (see Appendix ‘A’).
 
2.   Exclusive Distribution and Sales Representative Rights.  In further
consideration of the Vulcan payment set forth in Section 3 below, the Company
hereby appoints Vulcan as the exclusive distributor and sales representative for
the following industries or parties, as the case may be:
 
A. Megola hereby grants to Vulcan (i) the exclusive distribution/sales
representative rights for the Product in the countries of Canada and Mexico and
(ii) co-exclusive distribution/sales representative rights in the United States
of America (the “U.S.”), to the railroad industry (the “Railroad Industry”) for
a ten (10) term, provided, however, that Vulcan’s co-exclusive
distribution/sales representative rights for the U.S. shall be negotiated
further by Megola with MSE Enviro-Tech to enable Vulcan the complete U.S.
exclusive rights. This negotiation process should be finalized within 90 days
following the execution and delivery of this Agreement. Vulcan shall pay to
Megola a commission payment equal to twenty-five (25%) percent of Vulcan’s
profit, less Megola’s ”Cost”, defined below, on Products purchased (the “Vulcan
Commission”) by any party in the Railroad Industry. Megola’s “Cost”  shall be
defined for all purposes of this Agreement as Megola’s actual costs to acquire
the raw materials for the Product, the costs for its preparation, including the
toting, mixing and skimming processes, as well as Megola’s freight expenses
through shipment (see Appendix ‘A’).  Vulcan shall have the right, upon
reasonable notice, to audit the costs of Megola with respect to the calculation
of its profits for any purchase/sale of the Product in the Railroad Industry.
Vulcan hereby commits to generate aggregate gross sales of the Hartindo Products
in the Railroad Industry of no less than $3 Million on or before the second
anniversary of this Agreement, and, thereafter, agrees to increase such
aggregate gross sales by fifteen (15%) percent for each year thereafter,
commencing with the third year of the term. In the event Vulcan fails to achieve
the aggregate gross sales thresholds at the second anniversary date or for any
year of the remaining term of this Agreement, Vulcan shall automatically lose
its exclusive rights in the Railroad Industry and shall be a co-exclusive
distributor/sales representative for the balance of the term of this Agreement.
For example, if Vulcan and/or parties have purchased Hartindo Products and the
aggregate cash receipts for the Rail Industry which are equal to or exceed
$3,450,000 upon the third anniversary date of this Agreement, the term shall be
automatically extended for an additional fourth year since $3,450,000 represents
a 15% increase over the $3,000,000 sales requirement for the prior second
anniversary date.
 
 
 

--------------------------------------------------------------------------------

 
B. Except as set provided for under the Janus Contract and the Woodsmart
Contract, Megola hereby grants to Vulcan the exclusive distribution/sales
representative rights for any Customer introduced by Vulcan and any customers
Vulcan has under agreements as sales agents. Vulcan shall pay to Megola the
Vulcan Commission, or twenty-five (25%) percent of Vulcan’s profit (sales price
less Megola’s cost) on Products purchased by any Customer of Vulcan during the
term of this Agreement. Vulcan shall have the right, upon reasonable notice, to
audit the costs of Megola with respect to the calculation of its profits for any
purchase/sale of the Product to a Customer of Vulcan. Megola shall take whatever
measures necessary to protect Vulcan’s rights under this Agreement, including
but not limited to preventing any other party from selling the Product to a
Vulcan Customer. Vulcan also understands that Megola may also require the same
provision to potential other distributors Megola may acquire throughout other
industries.
 
 C. Megola hereby acknowledges, and shall take all necessary measures to obtain
the acknowledgement of all interested parties, that “ICI” and its successors are
the exclusive customers of Vulcan and any purchases of the Product by or through
“ICI” shall be subject to the terms of this Agreement.
 
3.  Vulcan Payments for Appointments. In consideration of its appointments set
forth in this Agreement, Vulcan agrees to pay Megola the sum of Seven Hundred
Fifty Thousand ($750,000.00) USD dollars, as follows: (i) a partial payment of
$400,000 to Megola due five (5) business days after the execution and delivery
of this  Agreement by all parties, and; (ii) a payment of $350,000 ninety (90)
days following the date of this Agreement, provided, however, that such payment
shall only be due and owing at that time if Woodsmart, under the Woodsmart
Contract, and Janus, under the Janus Contract and any other distribution means
by Megola has purchased no less than 100,000 finished gallons of AF21. . It is
agreed and acknowledged by Vulcan that the $350,000 payment shall only be paid
to Megola upon the attainment by this performance criteria.
 
4. Competitive Products. Vulcan agrees not to represent or sell other products
which are deemed to be competitive with the Products unless agreed to by Megola
by prior written consent.
 
5. Sales. Vulcan shall use its best efforts to promote the sale and distribution
of the Products in North America.
 
ARTICLE  II
PRICE, SALES, ACCEPTANCE, DELIVERY
 
1. Prices for the Product. Except in the cases of the Woodsmart Contract and the
Janus Contract, Vulcan with assistance from Megola shall determine the selling
price for the Product throughout the term of this Agreement and any extensions
thereof
 
2. Payment Terms. Vulcan shall, or, alternatively negotiated with Megola direct
its Customers, to submit to Megola purchase orders (“Order and/or Orders”) for
the Product to Megola during the term of this Agreement. Upon Megola’s receipt
of any such Order, Megola shall promptly advise the Customer and Vulcan of its
acceptance or rejection of the Order. In the event of any conflict between the
terms of such Order and this Agreement, the terms of this Agreement shall
prevail. Except for Orders from the military establishment or the U.S. General
Services Administration, Vulcan and/or its Customers shall pay Megola with
acceptance of the Purchase Order 50% upon purchase order with the balance
payable to Megola upon shipment of the Product. Within fifteen (15) days of its
receipt of any full payment for the Product under the terms of this Agreement,
Megola shall pay to Vulcan its royalty payments due under the Janus and
Woodsmart Contracts and when/if applicable any Commission for sales in the
Railroad Industry or to any Vulcan Customer during the term of this Agreement.
 
3. Shipment. All Products sold to pursuant Megola’s acceptance of Purchase
Orders pursuant to Section 2 above shall be delivered FOB Megola’s
manufacturer’s point of shipment to the Customer with all risk of loss and
damage thereafter to be borne by the Customer.
 
 

--------------------------------------------------------------------------------

 
ARTICLE  III
PROPRIETARY RIGHTS
 
1.  Use of Megola Company Name. Megola expressly prohibits any direct or
indirect use, reference to, or other employment of its name or Hartindo,
trademarks, or trade name, except as specified in this Agreement or as expressly
authorized by Megola in writing. All advertising and other promotional material
will be submitted to Megola at least two weeks in advance and will only be used
if Megola consents thereto, which consent shall not be unreasonably withheld.
Company hereby authorizes and requires Vulcan's use of the Megola’s insignia or
lettering which will be on the products at the time of the delivery. Megola
hereby authorizes Vulcan's use of the legend set forth below.  Vulcan shall
submit to  Megola in writing full particulars prior to any use of the authorized
legends, on stationery, invoices, promotion material or otherwise, and shall not
proceed with such use unless and until Megola's written approval has  been
received.
 
Authorized legend shall be the following:
 
If the authorized legend is used on any stationery, invoices, promotion material
or otherwise by Vulcan, it shall, on termination of this Agreement, or upon
request of Megola, discontinue the use of such legend on any stationery,
invoices, promotion material or otherwise and thereafter will not use, either
directly or indirectly in connection with its business, such legend or any other
names, titles of expressions so nearly resembling the same as would likely lead
to confusion or uncertainty, or to deceive the public.
 
2.  Patent Indemnity. Megola agrees, at its own expense, to indemnify, defend
and hold harmless each of Vulcan and its Customers from and against every
expense, damage, cost and loss (including attorneys' fees incurred) and to
satisfy all judgments and decrees resulting from a claim, suit or proceeding
insofar as it is based upon an allegation that the Products or any part thereof
furnished by Megola or any process which is practiced in the customary use of
the Products is or has been infringing upon any patent, copyright or proprietary
right, if Megola is notified promptly of such claim in writing and given
authority, and full and proper information and assistance (at Megola's expense)
for the defense of same. In case the Products, or any part thereof, in such suit
is held to constitute an infringement and the use of said Products or part is
enjoined, Megola shall, in its sole discretion and at its own expense, procure
for the indemnitee the right to continue using said Products.
 
3. Title to Products and Product Materials. Vulcan acknowledges that the
Products and any and all materials, whether for  sales, advertising,
specifications or the like are the property of Megola, and that the Products are
being made available to Vulcan and its Customers in confidence and solely on the
basis of its confidential relationship to Megola.
 
ARTICLE  IV
CO-MANUFACTURE RIGHT
 
            1. Co-Manufacture Right. In the event that Megola, for whatever
reason, is not able to manufacture and/or deliver the Product to Vulcan and/or
its Customers in accordance with Megola’s normal and customary manufacturing and
delivery practices in the chemical industry, or if the Product fails to conform
to its specifications due to a lapse or series of lapses in quality control,
then and in that event Vulcan shall have the license and right to manufacture
the Product in accordance with its specifications in order to meet its and/or
its Customers Product orders, and the payment terms of this Agreement shall be
adjusted accordingly.
 
ARTICLE V
WARRANTY
 
1.  Products Warranty. Megola warrants that its Products at the time of delivery
thereof shall conform to the specifications established in writing by Megola for
such Products.
 
THIS CONSTITUTES THE SOLE WARRANTY MADE BY MEGOLA EITHER EXPRESSED OR IMPLIED.
THERE ARE NO OTHER WARRANTIES EXPRESSED OR IMPLIED WHICH EXTEND BEYOND THE FACE
HEREOF, HEREIN, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL MEGOLA BE LIABLE FOR ANY INCIDENTAL
OR CONSEQUENTIAL DAMAGES AND PURCHASER’S REMEDIES SHALL BE LIMITED TO CREDIT TO
VULCAN OR ITS CUSTOMER EQUAL TO THE AMOUNT PAID FOR THE NON-CONFORMING PRODUCT.
 
2.  Misuse of Products. Any tampering, misuse or negligence in handling or use
of Products renders the warranty void. Further, the warranty is void if, at any
time, Vulcan or its Customer attempts to make any internal changes to any of the
components of the Products. TAMPERING WITH THE PRODUCTS OR THEIR COMPONENTS THAT
RENDERS THIS WARRANTY VOID WILL BE DEFINED TO INCLUDE ALL OF THE POSSIBILITIES
DESCRIBED IN THIS PARAGRAPH, TOGETHER WITH ANY PRACTICE WHICH RESULTS IN
CONDITIONS EXCEEDING THE DESIGN TOLERANCE OF THE PRODUCTS. Any Tampering with
any Hartindo products will result in Immediate Termination of Agreements.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE  VI
TERM OF AGREEMENT
 
1.  Term. Except as set forth in Article I, 2(A) for the Railroad Industry, the
term of this Agreement is 10 years.
 
2.  Termination. This Agreement may be terminated only:
 
(a)  By either party for substantial breach of any material provision of this
Agreement by the other, provided due notice has been given to the other of the
alleged breach and such other party has not cured the breach within thirty (30)
days thereof; or
 
(b)  By Megola, if Vulcan ceases to function as a going concern or makes an
assignment for the benefit of creditors; if a petition in bankruptcy is filed by
or against the Vulcan, resulting in an adjudication of bankruptcy;
 
(c)  Upon termination of this Agreement all further rights and obligations of
the parties shall cease, except that Megola shall not be relieved of (i) its
obligation to pay any monies due, or to become due, as of or after the date of
termination, and (ii) any other obligation set forth in this Agreement which is
to take effect after the date of termination.
 
ARTICLE  VII
NOTICES
 
1.  Notice or Communication. Any notice or communication required or permitted
hereunder (other than Administrative Notice) shall be in writing and shall be
sent by registered mail, return receipt requested, postage prepaid and addressed
to the addresses set forth below or to such changed address as any party
entitled to notice shall have communicated in writing to the other party.
Notices and communications to Company shall be sent to:
 
  If to Megola:  
Megola, Inc.

 
704 Mara Street,  Suite 111

 
Point Edward, Ontario, Canada N7V 1X4

 
Tel: 519-336-0628

 
Fax: 519-336-0625

 
 If to Vulcan: 
Silver Fox, LLC
 
27 East 65th Street

 
New York, New York 10065

 
Tel: 917-847-7162

 
Fax: 212-472-5852

 
Notices and communications to the parties shall be sent to their above address.
Any notices or communications to either party hereunder shall be deemed to have
been given when deposited in the mail, or sent by telecopy, addressed to the
then current address of such party.
 
ARTICLE  VIII
GENERAL PROVISIONS
 
1.  Relationship of Parties. The relationship between the parties established by
this Agreement shall be solely that of vendor and distributor/sales
representative and all rights and powers not expressly granted to the Vulcan are
expressly reserved to Megola. Vulcan shall have no right, power or authority in
any way to bind the Company to the fulfillment of any condition not herein
contained, or to any contract or obligation, expressed or implied.
 
2.  Independence of Parties. Except as expressly set forth in this Agreement,
neither party hereto shall have any right whatsoever to incur any liabilities or
obligations on behalf or binding upon the other party. The Vulcan specifically
agrees that it will not at any time represent orally or in writing to any person
or corporation or other business entity that it has any right, power or
authority not expressly granted by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.  Indemnity. Megola and Vulcan agree to hold each other free and harmless from
any and all claims, damages, and expenses of every kind or nature whatsoever (a)
arising from acts of a party; (b) as a direct or indirect consequence of
termination of this Agreement in accordance with its terms; or (c) arising from
acts of third parties in relation to Products sold under this Agreement,
including, but not limited to execution of liens and security interests by third
parties with respect to any such Products.
 
4.  Assignment. This Agreement constitutes a personal contract and Vulcan shall
not transfer or assign same or any part thereof without the advance written
consent of Megola, provided, however, that Vulcan shall be permitted, without
the consent of Megola, to assign all of its rights, title and interest in this
Agreement to a “public” company in which Vulcan management owns no less than
twenty-five (25%) percent of the equity.
 
5.  Entire Agreement. The entire Agreement between Megola and Vulcan covering
the Products is set forth herein and any amendment or modification shall be in
writing and shall be executed by duly authorized representatives in the same
manner as this Agreement. The provisions of this Agreement are severable, and if
any one or more such provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, under the laws of any jurisdiction, the
remaining provisions or portions hereof shall, nevertheless, be binding on and
enforceable by and between the parties hereto.
 
6.  Applicable Law. This Agreement shall be construed and interpreted under the
laws of the State of Nevada. All disputes, claims or actions arising out of or
in connection with this Agreement shall be exclusively brought and venued in the
state or federal courts of the State of New York and each party hereby expressly
consents to the personal jurisdiction of such state and federal courts of the
State of New York and hereby waives any objections to such jurisdiction on the
grounds of inconvenient forum.
 
7.  Separate Provisions. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date and year indicated above.
 


 
MEGOLA, INC.
 


 
By:____________________________________
 
            Joel Gardner,
           Chief Executive Officer
 


 
Vulcan Technologies, LLC
 


 
By:____________________________________
 
           Silverfox, LLC, Managing Member
 


 
By:_______________________________
 
           Jeffrey Langberg, Managing Member
 


 
 

--------------------------------------------------------------------------------

 
 